Title: To Benjamin Franklin from Dumas, 27 May 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
Amst. 27e. May 1779
J’ai profité de l’ajournement de certaine Assemblée, & de l’obligeante invitation de Mrs De N—— pour passer cette semaine ici chez eux. Cette petite excursion a été utile: car elle ma donné des lumieres, que je ne pourrai cependant vous communiquer que de bouche: ce qui, j’espere, pourra arriver dans peu de semaines. Je dois me borner ici à vous assurer généralement, que je suis plus que jamais dans la persuasion, que cette maison vraiment Hollandoise, patriotique et amie de l’Am——, est la seule qui doit & devra être toujours la maison Americaine à Amst——; qu’elle vous sera utile dès à présent, & qu’elle pourra vous l’être beaucoup plus encore, à mesure que vous vous entendrez avec elle directement. J’éprouve une cordialité & une franchise, qui est le parfait contraste de la réserve que d’autres ont eue, & de leur subtilité. C’est par le moyen de Mrs. De N—— que je puis, dans ce même jour-ci, rendre un service essentiel au crédit Américain. Mais cette petite particularité est aussi trop délicate pour pouvoir vous être racontée autrement que de bouche.
Hier nous eumes dans la maison la compagnie de 4 Américains Mrs. Sears, Cordes, Alexandre Cofin, et Sayre. Les 2 premiers sont ici depuis certain temps déjà, pour affaires de Commerce. Cofin ne fait que d’arriver avec un navire, parti de Baltimore le 20 Mars, & de la Côte le 6 Avril, chargé principalement de tabac. Ils sont tous 4 de Boston. Quant à Mr. Sayre, ci-devant Banquier à Londres, le même que Ld. Rochefort avoit fait mettre à la Tour, qui vient d’arriver ici d’une tournée en Suede, Norvege & Danemarc, il fait le sujet principal de cette Lettre: & ce que j’ai à vous dire à son sujet, demande une prompte réponse, & doit rester secret de vous à moi. J’ai eu quelque conversation avec lui. Il a l’abord très-prévenant. On voit qu’il a vu le grand monde; & il me paroît fort entendu dans les grandes opérations financieres. Mais il m’a paru en même temps, que Mrs. De N—— seroient bien aises de savoir, s’il jouit de votre confiance & de celle du Congrès. Car de la maniere dont il leur a parlé, il peut leur être envoyé, soit pour espionner les affaires de l’Amérique (sans peut-être s’en douter lui-même) soit pour ôter à cette maison les bonnes graces des Etats-unis & les vôtres. Mais, d’un autre côté, si Mrs. De N—— pouvoient compter sur ce qu’il leur a dit, ils m’ont avoué qu’il pourroit être avantageux d’entrer dans les idées d’un homme entendu comme lui dans les grandes affaires. Je ne doute pas que ces Messieurs ne vous écrivent eux-mêmes au sujet des plans qu’il leur a communiqués. Il m’a paru cependant nécessaire de vous en parler aussi, & d’attendre votre sentiment, Monsieur, le plutôt possible, afin d’en faire part à ces Messieurs. J’entends de toutes parts tant de bien de votre digne ami Mr. Bencroft que je me fais une vraie fête de faire sa connaissance & de lui demander son amitié. Pour cet effet, quand je serai à Paris, je tâcherai de louer une petite chambre dans la même maison, s’il se peut, où il loge, où du moins dans son voisinage: car je me promets de sa liaison divers bon effets pour le service de l’Am——.
Je ne puis m’empêcher, Monsieur, de terminer par une réflexion qui m’occupe de plus en plus. C’est qu’il faut, coute qui coute, que ce Pays ici devienne Créancier de l’Am——, & plutôt pour des sommes fortes que pour de moindres, qui mettroient dans la nécessité d’y revenir trop souvent; que par une telle opération on rétablira et fera respecter ici le crédit public & particulier de l’Am—— dans la circulation du papier; qu’on ruinera d’autant celui de vos ennemis; que pour de tels objets il ne faudroit pas s’arrêter à l. ou deux pCt. de plus; & que les effets & les suites d’une telle opération dédommageroient amplement du sacrifice.
Je suis avec tout le respectueux dévouement pour vous, & tout le zele que vous me connoissez pour la cause, Monsieur Votre très-humble et très-obéissant serviteur
D


P.S. Si ces Mrs. ne vous écrivent pas aujourd’hui sur les ouvertures de Mr. Sayre, ce sera l’un des ordinaires suivants.
Notre ami tient de bonne main, qu’il est question à Tesschen de la paix entre la Fce. & l’Angle.
Je me suis apperçu aux discours d’un Tory, qu’on en veut aux Gazettiers d’avoir inseré la Lettre au sujet du Cap. Cook, & qu’on se plaindra peut-être d’eux. J’ai donné à entendre que les Nouvellistes n’ont fait que copier fidelement un Acte de bienfaisance, dont il seroit aisé de produire l’original. Je n’en ai plus entendu parler.
Passy à S.E. Mr. Franklin M. P. des E.U. en France

 
Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Min. Plen. des Etats-Unis &c. / à Passy./.
Notation: Dumas 27 May 79
